UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 under the Securities Exchange Act of 1934 For the month ofDecember 2016 Commission File Number: 001-15102 Embraer S.A. Av. Brigadeiro Faria Lima, 2170 12227-901 São José dos Campos, São Paulo, Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F x Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ¨ EMBRAER S.A. MATERIAL FACT São José dos Campos, December 1, 2016 – Embraer S.A. (NYSE: ERJ; BM&F BOVESPA: EMBR3) announces that it has revised its initial projection of certification and entry into service of the E175 E2 jet from 2020 to 2021. This rescheduling is based on the following two factors: - Continued interest in the current generation E175 jet in the North American market; and - Recent negotiations between the major US airlines and their respective pilot unions during which the maximum takeoff weight restrictions for 76-seat aircraft included in the relevant scope clauses remained unchanged. The next round of negotiations between the major US airlines and their respective pilot unions is scheduled to occur in 2019 at which time such restrictions may be revisited. The expected timeframes of certification and entry into service for the other models of this family of aircraft, the E190 E2 and the E195 E2, continue unchanged and should occur in the first half of 2018 and in 2019, respectively. The Company reiterates that the development and certification program of these aircraft is progressing as expected. Entry Into Service AIRCRAFT INITIAL PROJECTION CURRENT PROJECTION E190 E2 1st half of 2018 1st half of 2018 E195 E2 2019 2019 E175 E2 2020 The Company’s firm order backlog for aircraft in the E2 family also remains unchanged, with the following orders in backlog: Firm Order Backlog* AIRCRAFT FIRM ORDERS OPTIONS E190 E2 82 95 E195 E2 90 80 E175 E2 100 100 Total *Does not include previously announced purchase commitments and LOIs for 123 aircraft. José Antonio de Almeida Filippo Executive Vice-President and Chief Financial and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 1 , 2016 Embraer S.A. By: /s/ José Antonio de Almeida Filippo Name: José Antonio de Almeida Filippo Title: Executive Vice-President and Chief Financial and Investor Relations Officer
